             Case 1:18-cv-01062-PGG-GWG Document 74
                                                 73 Filed 01/25/21
                                                          01/22/21 Page 1 of 1




                      192 LEXINGTON AVENUE, SUITE 802, NEW YORK, NEW YORK 10016
                              HGRLAWYERS.COM T: (212) 545-1199 F: (212) 532-3801



                                                             January 22, 2021

       VIA ECF
       Hon. Paul G. Gardephe
       United States District Court
       Southern District of New York
       500 Pearl Street
       New York, New York 10007

                      Re:     Toramall, et. al. v. Manhattan Construction Group LLC., et al.
                              Case No.: 1:18-cv-01062-PGG-GWG

       Dear Judge Gardephe:

                Plaintiffs write in connection with this Court’s January 6, 2021 Order, requiring Plaintiffs
       to file their motion for summary judgment by January 26, 2021. The lead attorney on this file,
       Charles Gershbaum has had a death in the family and Plaintiffs respectfully request a two- and
       half-week extension of the aforementioned deadline.

              Plaintiffs contacted Defendant today who has not yet responded as to whether or not he
       consents to the instant application. Plaintiffs thank the Court for its time in connection with this
       matter. Please do not hesitate to contact the undersigned with questions.

                                                             Regards,
                                                             s/ Rebecca Predovan
                                                             Rebecca Predovan, Esq.

       Cc:     Dewey Fattorusso (via Email: dfatts13@yahoo.com)

MEMO ENDORSED

The application is granted. The following dates deadlines apply to Plaintiffs' motion for summary judgment:
Plaintiffs' motion is due February 12, 2021;
Defendant's opposition is due March 3, 2021;
Plaintiffs' reply is due March 12, 2021.




January 25, 2021
